United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54378 ATLAS RESOURCES SERIES 28-2010 L.P. (Name of small business issuer in its charter) Delaware 27-2101952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, 4th Floor Pittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer☐Accelerated filer☐Non-accelerated filer☐Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ ATLAS RESOURCES SERIES 28-2010 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI. FINANCIAL INFORMATION (Unaudited) Item1: Condensed Balance Sheets as of September 30, 2016 and December 31, 2015 3 Condensed Statements of Operations for the Three and Nine Months ended September 30, 2016 and 2015 4 Condensed Statements of Comprehensive Income (Loss) for the Three and Nine Months ended September 30, 2016 and 2015 5 Condensed Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2016 6 Condensed Statements of Cash Flows for the Nine Months ended September 30, 2016 and 2015 7 Notes to Condensed Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4: Controls and Procedures 21 PART II. OTHER INFORMATION Item 1: Legal Proceedings 22 Item 6: Exhibits 23 SIGNATURES 24 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED BALANCE SHEETS (Unaudited) September 30,2016 December31,2015 ASSETS Current assets: Cash $ $ Accounts receivable trade-affiliate Current portion of derivative assets Total current assets Gas and oil properties, net Long-term asset retirement receivable-affiliate Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ $ Put premiums payable-affiliate - Total current liabilities Asset retirement obligations Commitments and contingencies (Note 6) Partners’ capital: Managing general partner’s interest Limited partners’ interest (7,500 units) Accumulated other comprehensive income Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed financial statements. 3 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedSeptember 30, NineMonthsEndedSeptember 30, REVENUES Natural gas $ Gain on mark-to-market derivatives Total revenues COSTS AND EXPENSES Production Depletion Impairment - - Accretion of asset retirement obligations General and administrative Total costs and expenses Operating income (loss) ) ) Loss on abandonment of well - ) - ) Net income (loss) $ $ ) $ ) $ ) Allocation of net income (loss): Managing general partner $ $ ) $ $ ) Limited partners $ ) $ ) $ ) $ ) Net loss per limited partnership unit $ (6 ) $ ) $ ) $ ) See accompanying notes to condensed financial statements. 4 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, Net income (loss) $ $ ) $ ) $ ) Other comprehensive loss: Difference in estimated hedge receivable - ) - ) Reclassification adjustment to net income (loss) of mark-to-market gains on cash flow hedges ) Total other comprehensive loss ) Comprehensive income (loss) $ $ ) $ ) $ ) See accompanying notes to condensed financial statements. 5 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2016 (Unaudited) ManagingGeneralPartner LimitedPartners Accumulated OtherComprehensiveIncome (Loss) Total Balance at December 31, 2015 $ Participation in revenues, costs and expenses: Net production revenues - Gain on mark-to-market derivatives - - Depletion ) ) - ) Accretion of asset retirement obligations ) ) - ) General and administrative ) ) - ) Net income (loss) ) - ) Other comprehensive loss - - ) ) Subordination ) - - Distributions to partners ) ) - ) Balance at September 30, 2016 $ See accompanying notes to condensed financial statements. 6 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months EndedSeptember 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depletion Impairment - Non-cash loss on derivative value ) Accretion of asset retirement obligations Loss on abandonment of well - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable trade-affiliate ) Decrease (increase) in asset retirement receivable-affiliate ) Increase (decrease) in accrued liabilities ) Asset retirement obligations settled - ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from the sale of tangible equipment Proceeds from the sale of gas and oil properties - Net cash provided by investing activities Cash flows from financing activities: Distributions to partners ) ) Net cash used in financing activities ) ) Net change in cash ) - Cash beginning of period - Cash at end of period $ $ - See accompanying notes to condensed financial statements. 7 ATLAS RESOURCES SERIES 28-2010 L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2016 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Series 28-2010 L.P. (the “Partnership”) is a Delaware limited partnership, formed on April1, 2010 with Atlas Resources, LLC serving as its Managing General Partner and Operator (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Titan Energy, LLC (“Titan”). Titan is an independent developer and producer of natural gas, crude oil, and natural gas liquids, with operations in basins across the United States. Titan is a leading sponsor and manager of tax-advantaged investment partnerships, in which it co-invests to finance a portion of its natural gas and oil production activities.
